NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted May 6, 2021*
                                 Decided May 7, 2021

                                         Before

                            DIANE S. SYKES, Chief Judge

                            JOEL M. FLAUM, Circuit Judge

                            AMY J. ST. EVE, Circuit Judge

Nos. 20-2159 & 20-2176

UNITED STATES OF AMERICA,                         Appeals from the United States District
     Plaintiff-Appellee,                          Court for the Northern District of Illinois,
                                                  Eastern Division.

      v.                                          Nos. 1:13–cr–00919 & 1:14–cr–00731

RASHID MINHAS,                                    Gary Feinerman,
     Defendant-Appellant.                         Judge.


                                       ORDER

       Rashid Minhas, a federal prisoner, sought compassionate release based on his
elevated risk for complications from COVID-19, which he believed he was likely to
contract in prison, because of his hypertension and diabetes. After the Bureau of Prisons
released Minhas to home confinement, the district court denied Minhas’s motion,
reasoning that he no longer needed a reduced sentence to avoid the dangers posed by
COVID-19 in an institutional setting. On appeal, Minhas argues that he still needs a

      *
        We have agreed to decide this appeal without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
Nos. 20-2159 & 20-2176                                                               Page 2

reduced sentence so that he can hold a job and support his children. Because Minhas
waived that argument by not raising it earlier, and because the district court reasonably
concluded that his reason for early release had evaporated, we affirm.

       From 2008 to 2009, Minhas used one of his travel companies to sell airline tickets
to travelers, then voided the tickets and pocketed the refund, often stranding his
customers mid-journey. He pocketed over $1 million before he was charged with mail
and wire fraud. See 18 U.S.C. §§ 1341, 1343. While on pretrial release, he used a second
travel company to pull the same scam, defrauding customers and airlines of another
$500,000. He was charged in a separate indictment with additional counts of wire fraud
and committing an offense while on pretrial release Id. § 3147. Minhas was convicted in
2015 of all charges (one set at trial and the other by guilty plea) and, after his two cases
were consolidated for sentencing, he was sentenced to a total of 114 months in prison.

       In February 2020, Minhas moved for compassionate release under 18 U.S.C.
§ 3582(c)(1)(A)(i). He argued that his hypertension and type 2 diabetes put him at an
increased risk of severe illness from COVID-19, which he was likely to contract given
the close quarters in prison. The district court denied this motion because Minhas had
not shown that he had exhausted his administrative remedies.

        Minhas tried again. In April, after exhausting his administrative remedies at the
prison, he moved for reconsideration of his request for compassionate release. He
renewed his arguments for a sentence reduction to time served, contending that he was
at risk of serious illness from COVID-19 given his health conditions and his inability to
protect himself from contracting the virus in prison. He further cited the sentencing
factors under 18 U.S.C. § 3553(a): He was in his late forties with a compromised
immune system, had completed more than half of his sentence, was a non-violent, first
time offender, and was a father of three. The government conceded that Minhas had
exhausted his administrative remedies and, given his health conditions, had
extraordinary and compelling reasons for release. Even so, the government argued, the
sentencing factors—the seriousness of Minhas’s crimes, his failure to take responsibility
or express remorse, his commission of the same crime while on pretrial release, and his
multiple disciplinary violations in prison—weighed against his release.

       Before Minhas filed his reply brief, the Bureau of Prisons released him to home
confinement. Minhas then obtained counsel and replied to the government’s
opposition. In the short brief, he stated that he “should be granted compassionate
release” despite his home confinement because his medical conditions were serious
Nos. 20-2159 & 20-2176                                                               Page 3

enough to constitute an extraordinary and compelling reason for reducing his sentence
and the sentencing factors supported doing so.

       The district court denied Minhas’s motion for compassionate release. In a short
text order, it explained that because Minhas was released to home confinement, he no
longer needed a sentencing reduction to avoid the risks posed by COVID-19 in a prison
setting. Thus, he no longer had an extraordinary and compelling reason for release.

       On appeal, Minhas challenges the denial of his motion for compassionate release,
a decision to which we apply deferential review. See United States v. Gunn, 980 F.3d
1178, 1181 (7th Cir. 2020). He contends that he needs to be released from home
confinement so that he can find a job, which will enable him to bring his daughters from
Pakistan, where they live with their mother, to the United States, where he can support
them. But Minhas waived this argument by failing to present it to the district court.
See United States v. Simon, 952 F.3d 848, 852 (7th Cir. 2020).

        Based on the arguments before it, the district court did not abuse its discretion in
denying Minhas’s request for compassionate release. District courts “may” reduce a
sentence under § 3582(c)(1)(A)(i) when the defendant has shown “extraordinary and
compelling reasons [that] warrant such a reduction” and the sentencing factors under
18 U.S.C. § 3553(a) support doing so. As the district court reasonably explained here,
Minhas’s release to home confinement eliminated the only ground he presented for
reducing his sentence: his health conditions and the threat of COVID-19 in the prison
environment. On home confinement, he no longer faced that threat. True, after his
release, Minhas asserted that his medical conditions “by themselves” presented an
extraordinary and compelling reason for release. But he did not explain why, based on
his chronic conditions, he should serve only 60% of his sentence, so the court did not
need to address that question specifically. See United States v. Joiner, 988 F.3d 993, 996
(7th Cir. 2021). Indeed, Minhas never suggested that his conditions, absent the threat of
COVID-19 in the prison setting, are “terminal” or otherwise of the severity
contemplated by U.S.S.G. § 1B1.13 Application Note 1(A), the non-binding commentary
that still provides a “working definition” of “extraordinary and compelling” medical
reasons for compassionate release. See Gunn, 980 F.3d at 1180.

                                                                                AFFIRMED